Citation Nr: 1453289	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  11-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the termination of the Veteran's education benefits effective June 15, 2010 was proper, such that an overpayment of benefits was created?


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran had active service from June 2002 to March 2008. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Muskogee, Oklahoma. 

The Board previously remanded this matter in February 2014.  At that time, the indebtedness amount was calculated in the amount of $3,016.88; subsequent re-calculation of the indebtedness has been in the revised amount of $4,975.84.

In addition to the existing paper claims file, the Virtual VA paperless claims processing system contains the original March 2011 demand letter from the VA Debt Management Center in St. Paul, Minnesota. The Veterans Benefits Management System (VBMS) contains no documents. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Pursuant to a Board remand directive, the AOJ sent the Veteran a copy of an August 2014 Supplemental Statement of the Case (SSOC) that notified the Veteran of the underlying calculation of indebtedness in the revised amount of $4,975.85.  The Veteran had expressly requested this accounting in his substantive appeal, noting that he could submit documents in support of his appeal only with this information.  However, no response was received.  Shortly after the SSOC was sent, the Veteran's proper home address of record was corrected, raising the possibility that the SSOC had been misdelivered.  Accordingly, the SSOC should be re-sent to the current address to ensure the Veteran's full participation in development of the claim.  


Accordingly, the case is REMANDED for the following action:

Resend the August 2014 Supplemental Statement of the Case to the Veteran's most recent home address of record and provide sufficient opportunity for the Veteran to respond. If new evidence is received, readjudicate the claim on appeal in light of all additional evidence received, issuing another SSOC with opportunity to respond thereto, before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

